DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ELIE RICHARD,
                                  Appellant,

                                     v.

                    BANK OF NEW YORK MELLON,
                             Appellee.

                               No. 4D19-3223

                           [January 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 17-
019464 (11).

   Elie Richard, Fort Lauderdale, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.